Judgment unanimously reversed on the law and facts and a new trial granted, without costs of this appeal to any party. Memorandum: The finding implicit in the verdict of the jury that plaintiff’s intestate was free from contributory negligence and that the county was negligent is against the weight of the credible evidence. The proof upon *548the trial was that the point of beginning of the curve was within the City of Utiea where the speed limit was 25 miles per hour. The passenger, Pontonero, testified that the speed of the car was about 40 miles per hour which increased to 45 or 50 miles “ as we rounded the curve.” The plaintiff did not join as a defendant, the City of Utiea, but so far as pertinent our memorandum in the companion ease (Pontonero v. Da Prano, 24 A D 2d 546, decided herewith) is here applicable as to the negligence of the defendant, County of Oneida. (Appeal from judgment of Oneida Trial Term for plaintiff in a negligence action.) Present — Bastow, J. P., Goldman, Henry and Del Veechio, JJ.